In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 15-630V
                                        Filed: September 9, 2016

* * * * * * * * * * * * * * * *
WENDY EARLY on behalf of Minor Child, *                   UNPUBLISHED
C.B.,                                        *
                                             *
               Petitioners,                  *            Special Master Gowen
                                             *
v.                                           *
                                             *            Attorneys’ Fees and Costs.
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
* * * * * * * * * * * * * * * *
Larry D. Wright, Criterion Law, LLC, Kansas City, MO, for petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On June 19, 2015, Wendy Early (“petitioner”) filed a petition on behalf of her minor
child, C.B., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to 34 (2012). Petitioner alleged that a Gardasil vaccination received on June 20, 2012,
caused C.B. to suffer irregular heart rate and syncopy, adrenal gland insufficiency, autonomic
dysfunction, chronic nausea, hand and foot tremors, hand discoloration, anxiety, headaches, and
depression. Petition at Preamble. Petitioner moved for a decision dismissing the petition on
May 23, 2016, and the undersigned issued a Decision dismissing the petition for insufficient
proof that same day.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.


                                                      1
        On September 6, 2016, petitioners filed an unopposed motion for attorneys’ fees and
costs, requesting $9,000.00 in attorneys’ fees and costs. Pet. Mot. at 1. Pursuant to General
Order #9, petitioner states that she did not incur any costs related to the litigation of this matter.
See Petitioner’s Statement Regarding Fees and Costs, filed Sept. 6, 2016. Petitioner’s
application states that respondent does not object to the amount requested, as petitioner’s counsel
and respondent “discussed Respondent’s objections and agreed on an amount of $9,000.00 as
and for [petitioner’s attorneys’] fees and costs.” Pet. Mot. at 2.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs under 42
U.S.C. section 300aa-15(e). Based on the reasonableness of petitioners’ request, the undersigned
GRANTS the request for approval and payment of supplemental attorneys’ fees and costs,
pursuant to 42 U.S.C. § 300 aa-15(e).

       An award should be made as follows:

       (1)     A lump sum of $9,000.00, payable jointly to petitioner and petitioner’s
               counsel, Criterion Law, LLC, for attorneys’ fees and costs.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                  2